DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on October 8, 2021.
•	Claims 1-2, 5-9, 13-14, 16-21 have been amended and are hereby entered.
•	Claims 4 is withdrawn from further consideration.
•	Claims 1-21 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed October 8, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 101 rejections due to Applicant’s amendments.
New 35 USC § 101 rejections have been entered due to applicant' s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 11-12, that the claims integrate a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a payment resource associated with a first domain; a commerce management engine for a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a third domain such that they amount to no more than generally linking the use of the judicial exception (e.g., creating a transaction account and processing a transaction) to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic a payment resource associated with a first domain; a commerce management engine for a storefront associated with a second domain; storing the 
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0002], describing a need for a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts.  
Regarding Applicant’s arguments on page 12, that the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for creating a customer account for a customer including the customer payment information and to save the customer account information for future use of the customer payment information.  The Specification at [0002] describes a need for a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts.  The Specification and claims focus on an improvement to the process of creating a payment account to be used in transactions, which is a commercial or legal interaction, specifically a commercial interaction of sales activities or behaviors, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on page 12, that the claims include additional elements that amount to significantly more than the abstract idea itself, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract 
Regarding Applicant’s arguments on page 12, that the claimed invention is necessarily rooted in technology, the Examiner respectfully disagrees.  Applicant’s reliance upon DDR Holdings is misplaced.  The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Applicant’s claims here in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Rather, the pending claims are directed to solving the problem of providing a streamlined approach for creating a payment resource account for a customer so it can be used across different storefronts (see at least [0002] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., providing a streamlined approach for creating a payment resource account 
Regarding Applicant’s arguments on page 12, the claims recite additional elements that when taken as an ordered combination provide unconventional steps that focus on particular useful applications, the Examiner respectfully disagrees. The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, the computer network of claim 1 is recited as performing the steps of receiving, from a commerce management engine for a storefront associated with a second domain, information; creating an account; storing the account; generating a token; receiving the token; verifying the token; and receiving a checkout request. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 17, and 21 are directed to a method (claims 1 and 21) and a system (claim 17).  Therefore, on its face, each independent claim 1, 17, and 21 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 17, and 21 recite, in part, a method and a system of organizing human activity.  Claim 1 recites receiving customer account information for a customer of the storefront, wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer payment information; creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account; the customer account information using the payment resource customer account; generating an authorization token corresponding to a portion of the customer account information; receiving the authorization token and a checkout request from a storefront; and in response to verifying the authorization token and receiving the checkout request, providing the portion of the customer account information to the transaction device.  Claim 17 recites similar limitations.  And claim 21 recites receiving customer account information for a customer of the storefront, wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer account information, wherein the request to create the payment resource customer account is received in response to a customer agreement to future use of the customer payment information together with a transaction authorization for a transaction with the storefront, creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account; generating an authorization token corresponding to a portion of the customer account information; the customer account information and the authorization token; sending the authorization token to the transaction device; receiving the authorization token from the transaction device; and allowing the transaction device to access to the portion of the customer payment information for carrying out a transaction via the transaction device with a storefront.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for creating a customer account for a customer including the customer payment information and to save the customer account information for future use of the customer payment information, which is a commercial or legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a resource associated with a first domain; a commerce management engine associated with a second domain; a third domain do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements of a payment resource associated with a first domain; a commerce management engine for a storefront associated with a second domain; storing the customer account information; a transaction device; a storefront associated with a 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claim 16 simply further describes the technological environment.  Dependent claims 2-3, 5-15, 18-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-3, and 5-21 is/are ineligible.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim, see MPEP 2106 (I). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170249632 A1 (“Behren”) in view of US 20200005278 A1 (“Vudathu”).
Regarding claim 1, Behren discloses a method (See at least FIG. 5.)
for a payment resource associated with a first domain, the method comprising (Digital Wallet Application Module executed within Web Browser Application.  See at least [0031] and FIG. 1, Digital Wallet Application 111 and Web Browser Application 112.  The Examiner interprets the digital wallet as the payment resource.): 
receiving, from a commerce management engine for a storefront associated with a second domain (Merchant website operating on web server.  See at least [0036] and FIG. 1, Website 133 operating on Web Server 131 of Merchant System 130.  The Examiner interprets the merchant system as a commerce engine.), 
customer account information for a customer of the storefront (Digital wallet may interact with merchant’s website to obtain payment information.  See at least [0080].  Payment information obtained by merchant from the customer may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  See also Fig. 5, steps 520-535.), 
wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer payment information (The merchant receives from the user payment information, the payment information may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  The merchant receives prompt response from user whether to download and install the digital wallet.  If the user elects to install the wallet, the merchant website downloads and initiates installation of the digital wallet on the user device.  See at least [0076]-[0080].  See also [0044].  See also [0058].  Installation of the wallet includes customer registration to register a user account with the wallet.  See at least [0080].  The Examiner interprets the merchant initiating installation of the digital wallet from the digital wallet application server as the customer account information received from the commerce management engine including a request to create a payment resource customer account.); 
creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account (The installed digital wallet can interact with the merchant's website to obtain the payment information used to complete the purchase and a receipt for the purchase.  The digital wallet stores the payment information and the receipt in the data storage unit. If the user elected to ; 
storing the customer account information using the payment resource customer account (The digital wallet stores the payment information and the receipt in the data storage unit.  If the user elected to create a digital wallet account with the cloud computing environment, the digital wallet synchronizes the receipt and the payment information with the digital wallet account.  See at least [0080].  See also FIG. 5, steps 545-550); 
generating, for a transaction device, a payment option corresponding to a portion of the customer account information (Digital wallet presents on a user device, a user interface with payment options for completing a transaction with a merchant website.  See at least [0058] and [0061].  See at least FIG. 1, User Device 110.  Payment options are stored in the digital wallet.  See at least [0034].  See also [0080] and [0069].  The digital wallet can store, for each payment option, information associated with the financial account for that payment option. This payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ground, air, expedited, signature confirmation, or other shipping method). The payment information for each payment option can be maintained by ; 
receiving, from the transaction device, the payment option and a checkout request from a storefront associated with a third domain (Stored payment options may be used with multiple different merchants.  See at least [0036] and [0006].  Digital wallet presents on a user device, a user interface with payment options for completing a transaction with a merchant website.  See at least [0058] and [0061].   Payment options are stored in the digital wallet.  See at least [0080] and [0069].); and 
in response to verifying the payment option and receiving the checkout request, providing the portion of the customer account information to the transaction device (The user may select a payment option via the digital wallet interface presented on the user device.  If the user confirms the purchase, the digital wallet sends a merchant request message including payment information associated with the payment option to the merchant website.  See at least [0061].  Merchant website may run on user device using web browser of the user device.  See at least [0031].  See also [0075].).

While Behren discloses generating payment option corresponding to a portion of the customer account information, Behren does not expressly disclose generating an authorization token.  Furthermore, while Behren discloses receiving from the transaction device, Behren does not expressly disclose receiving the authorization token.  Furthermore, while Behren discloses verifying the payment option, Behren does not expressly disclose verifying the authorization token.

However, Vudathu discloses generating an authorization token (The first provider backend may generate the enablement token.  See at least [0041] and FIG. 2, step 208.  First provider may be an electronic wallet.  See at least [0038].);
receiving the authorization token (The second provider host may provide the enable token to the first provider.  See at least [0044] and FIG. 2, step 216-218.  Second provider may be a merchant.  See at least [0038].  Second provider may be accessed via browser of a user device.  See at least [0036], [0043], and FIG. 2, Second Provider Tab-2 on Browser of User Device.); 
verifying the authorization token. (The first provider host may validate the enablement token.  See at least [0046] and FIG. 2, Step 224.).
From the teaching of Vudathu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the payment option of Behren to be an authorization token, as taught by Vudathu, in order to eliminate redirections and logins while keeping the same level of security for transactions on merchant websites (see Vudathu at least at [0024]), and to enhance authentication (see Vudathu at least at [0024] and [0026]).

Regarding claim 6, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above, and Behren further discloses the customer account information comprises a customer ID, a customer name, a shipping address, a payment source, and a billing address (Each payment option can include or be associated with a financial account, such as a credit card account, a debit card account, a checking account, a savings account, a loyalty rewards account, or other type of account that can be used to make a purchase. The digital wallet can store, for each payment option, information associated with the financial account for that 

Regarding claim 7, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above, and Behren further discloses one or more of the customer ID, the customer name, the shipping address, the payment source, the billing address, and the request to create the payment resource customer account for the customer is received via a checkout page of the storefront associated with the second domain (After the user has indicated a desire to purchase the product(s) (for example, by actuating a “checkout” link), the merchant's website can present a user interface in the form of a web page to receive payment information from the user.  See at least [0039].  The payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user, such as name, 

Regarding claim 14, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above, and Behren further discloses the customer account information includes a customer identifier that is at least one of a customer name, an email address, or a telephone number (This payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ground, air, expedited, signature confirmation, or other shipping method). The payment information for each payment option can be maintained by the digital wallet and stored in the data storage unit.  See at least [0034].).

Regarding claim 15, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above, and Behren further discloses the customer payment information includes a payment source and a billing address (This payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ground, air, expedited, signature confirmation, or other shipping method). The payment information for each payment option can be maintained by the digital wallet and stored in the data storage unit.  See at least [0034].).

Claim 17 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Behren further discloses a system comprising: a payment resource comprising a processing device and a first computer readable medium, the payment resource being associated with a first domain and in communication with a commerce management engine for a storefront associated with a second domain (See at least [0026] and [0028].  See also FIG. 1, Digital Wallet Application 11 and Web Browser Application 112 of User Device 110.); 
a second computer readable medium of the commerce engine storefront associated with a second domain (See at least [0026] and [0031].  See also FIG. 1, Web Server 131 and Website 133 of Merchant System 130.).

Regarding claim 20, the combination of Behren and Vudathu discloses the limitations of claim 17, as discussed above, and Behren further discloses one or more of a transaction authorization, a customer name, a customer ID, and a shipping address are received via a checkout page of a storefront from the transaction device (After the user has indicated a desire to purchase the product(s) (for example, by actuating a “checkout” link), the merchant's website can present a user interface in the form of a web page to receive payment information from the user.  See at least [0039].  The payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ground, air, expedited, signature confirmation, or other shipping method).  See at least [0034].).

Claims 2-3, 5, 8, 13, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Behren in view of Vudathu, and in further view of US 20150220914 A1 (“Purves”).
  Regarding claim 2, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above, and Behren further discloses the request to create the payment resource customer account is received at the payment resource (The merchant receives from the user payment information, the payment information may include credit card, debit card, or 
customer payment information received at the commerce management engine from the transaction device (The merchant's website presents a form for the user to provide payment information to complete the purchase of the one or more products. This form can be similar to a conventional web form having text entry fields for receiving credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information. The form also can include fields for receiving user information and user contact information.  See at least [0076].  Digital wallet may interact with merchant’s website to obtain payment information.  See at least [0080].  Payment information obtained by merchant from the customer may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  See also Fig. 5, steps 520-535.  See also [0034].  Merchant website operating on web server.  See at least [0036] and FIG. 1, Website 133 operating on Web Server 131 of Merchant System 130.  Merchant website accessible from user device.  See at least [0031].).

While Behren discloses the request received at the payment resource, Behren does not expressly disclose the request is received in response to a customer agreement to future use of the customer payment information.

However, Purves discloses the request is received in response to a customer agreement to future use of the customer payment information (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren receive the request of Behren in response to a customer agreement to use of the customer payment information of Behren, using the technique taught by Purves, in order to improve user experience (see Purves at least at [0229]), 

Regarding claim 3, the combination of Behren, Vudathu, and Purves discloses the limitations of claim 2, as discussed above, and Purves further discloses the customer agreement to future use of the customer payment information is received at the commerce management engine together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].  The Examiner interprets the user using the client device to complete the transaction with the merchant and selecting the option to create a wallet and merchant account with the payment details to be used in submitting the transaction 
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to receive a customer agreement to future use of the customer payment information together with a transaction authorization, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 5, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above.  Behren does not expressly disclose storing the authorization token, wherein a presentation of the authorization token from the transaction device to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain.

However, Purves discloses storing the authorization token (See at least [0146] and [0153], disclosing token being stored and used by wallet and merchant.), 
wherein a presentation of the authorization token from the transaction device to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain (Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like, the information being obtained from the wallet.  See at least [0153].  The wallet may send the token to the merchant device for a 
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to store the token taught by Purves that allows for access to customer information, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 8, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above.  Behren does not expressly disclose storing the associated authorization token, wherein a presentation of the authorization token to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain; and sending the authorization token to the transaction device.

However, Purves discloses storing the authorization token, wherein a presentation of the authorization token to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain (Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like, the information being obtained from the wallet.  See at least [0153].); and 
sending the authorization token to the transaction device (The wallet may send the token to the merchant device.  See at least [0153] and FIG. 10, step 1050-1055.).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to store the authorization token taught by Purves, and to send the authorization token to the transaction device as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 13, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above, and Behren further discloses receiving a second checkout request from the transaction device (Using wallet to make transaction requests.  See at least [0059]-[0061].); 
creating an account session (The merchant’s website provides “pay with wallet” link or button that the user can select to pay using the digital wallet.  See at least [0060].  Wallet is ; 
receiving updated customer payment information from the transaction device (The user interface allows the user to select and update shipping information.  The user interface also may prompt the user to enter information requested by the merchant system in the purchase request message. After reviewing the purchase information and/or selecting a payment method, updating shipping information, and/or providing additional information, the user actuates a link or button control to confirm the purchase.  See at least [0069].); and 
storing the updated customer payment information (The user interface allows the user to select and update shipping information.  See at least [0069].  Shipping information stored in wallet.  See at least [0034].).

Behren does not expressly disclose storing an associated authorization token, wherein a presentation of the authorization token from the transaction device to the payment resource allows access to the customer payment information, sending the authorization token to the commerce management engine and to the transaction device.  Furthermore, while Behren discloses receiving a second checkout request, Behren does not expressly disclose receiving the authorization token from the transaction device.

However, Purves discloses storing an associated authorization token (See at least [0146] and [0153], disclosing token being stored and used by wallet and merchant), 
wherein a presentation of the authorization token from the transaction device to the payment resource allows access to the customer payment information (Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like, the information being obtained from the wallet.  See at least [0153].), 
sending the authorization token to the commerce management engine and to the transaction device; receiving the authorization token from the transaction device (The wallet may send the token to the merchant device.  See at least [0153] and FIG. 10, step 1050-1055.  The merchant device may send to the wallet server a user information request message include a token.  See at least [0146].).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to store the token taught by Purves that allows for access to customer information, and to send the authorization token to the commerce management engine and the transaction device, as taught by Purves, and to receive an authorization token as taught by Purves in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 18, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above.  Behren does not expressly disclose the payment resource stores the authorization token, and wherein a presentation of the authorization token to the payment resource allows for access to the customer payment information.

However, Purves discloses the payment resource stores the authorization token (See at least [0146] and [0153], disclosing token being stored and used by wallet and merchant.), and 
wherein a presentation of the authorization token to the payment resource allows for access to the customer payment information (Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like, the information being obtained from the wallet.  See at least [0153].).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to store the authorization token taught by Purves, and to send the authorization token to the transaction device as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 19, the combination of Behren, Vudathu, and Purves discloses the limitations of claim 18, as discussed above, and Purves further discloses the authorization token is made available to the commerce management engine and to the transaction device (The wallet may send the token to the merchant device.  See at least [0153] and FIG. 10, step 1050-1055.  The merchant device may send to the wallet server a user information request message include a token.  See at least [0146].).
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to include an authorization token is made available to the commerce management facility and to the transaction device, as taught by Purves in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

Regarding claim 21, Behren discloses a method for a payment resource associated with a first domain, the method comprising (See at least FIG. 5.): 
receiving, from a commerce management engine for a storefront associated with a second domain (Merchant website operating on web server.  See at least [0036] and FIG. 1, Website 133 operating on Web Server 131 of Merchant System 130.  The Examiner interprets the merchant system as a commerce engine.), 
customer account information for a customer of the storefront (Digital wallet may interact with merchant’s website to obtain payment information.  See at least [0080].  Payment information obtained by merchant from the customer may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  See also Fig. 5, steps 520-535.), 
wherein the customer account information includes customer payment information, and a request to create a payment resource customer account for the customer for future use of the customer account information (The merchant receives from the user payment information, the payment information may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  The merchant receives prompt response from user whether to download and install the digital wallet.  If the user elects to install the wallet, the merchant website downloads and initiates installation of the digital wallet on the user device.  See at least [0076]-[0080].  See also [0044].  See also [0058].  Installation of the wallet includes customer registration to register a user account with the wallet.  See at least [0080].  The Examiner interprets the merchant initiating installation of the digital wallet from the digital , 
wherein the request to create the payment resource customer account is received at the payment resource (The merchant receives from the user payment information, the payment information may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  The merchant receives prompt response from user whether to download and install the digital wallet.  If the user elects to install the wallet, the merchant website downloads and initiates installation of the digital wallet on the user device.  See at least [0076]-[0080].  See also [0044].  See also [0058].  Installation of the wallet includes customer registration to register a user account with the wallet.  See at least [0080].)
customer payment information received at the commerce management engine from a transaction device of the customer (The merchant's website presents a form for the user to provide payment information to complete the purchase of the one or more products. This form can be similar to a conventional web form having text entry fields for receiving credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information. The form also can include fields for receiving user information and user contact information.  See at least [0076].  Digital wallet may interact with merchant’s website to obtain payment information.  See at least [0080].  Payment information obtained by merchant from the customer may include credit card, debit card, or other payment information, shipping address, billing address, e-mail address, name, phone number, and other user information.  See at least [0076]-[0077].  See also Fig. 5, steps 520-535.  See also [0034].  Merchant website operating on web server.  See at least [0036] and FIG. 1, Website 133 
creating the payment resource customer account at the payment resource in response to receiving the request to create the payment resource customer account (The installed digital wallet can interact with the merchant's website to obtain the payment information used to complete the purchase and a receipt for the purchase.  The digital wallet stores the payment information and the receipt in the data storage unit. If the user elected to create a digital wallet account with the cloud computing environment, the digital wallet synchronizes the receipt and the payment information with the digital wallet account.  See at least [0080].  See also FIG. 5, steps 535-545.); 
generating a payment option corresponding to a portion of the customer account information (Digital wallet presents on a user device, a user interface with payment options for completing a transaction with a merchant website.  See at least [0058] and [0061].  See at least FIG. 1, User Device 110.  Payment options are stored in the digital wallet.  See at least [0034].  See also [0080] and [0069].  The digital wallet can store, for each payment option, information associated with the financial account for that payment option. This payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ; 
storing the customer account information (The digital wallet stores the payment information and the receipt in the data storage unit.  If the user elected to create a digital wallet account with the cloud computing environment, the digital wallet synchronizes the receipt and the payment information with the digital wallet account.  See at least [0080].  See also FIG. 5, steps 545-550.); 
sending the payment option to the transaction device (Digital wallet presents on a user device, a user interface with payment options for completing a transaction with a merchant website.  See at least [0058] and [0061].  See at least FIG. 1, User Device 110.  Payment options are stored in the digital wallet.  See at least [0034].  See also [0080] and [0069].  The Examiner interprets displaying the payment options on the user device as sending the payment option to the transaction device.); 
receiving the payment option from the transaction device (Stored payment options may be used with multiple different merchants.  See at least [0036] and [0006].  Digital wallet presents on a user device, a user interface with payment options for completing a transaction with a merchant website.  See at least [0058] and [0061].   Payment options are stored in the digital wallet.  See at least [0080] and [0069].); and 
allowing the transaction device to access to the portion of the customer payment information for carrying out a transaction via the transaction device with a storefront associated with a third domain (Stored payment options may be used with multiple different 

While Behren discloses the request received at the payment resource, Behren does not expressly disclose the request is received in response to a customer agreement to future use of the customer payment information… together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain. Furthermore, while Behren discloses generating payment option corresponding to a portion of the customer account information, Behren does not expressly disclose generating an authorization token.  Furthermore, while Behren discloses storing the customer account information, Behren does not expressly disclose storing the authorization token.  Furthermore, while Behren discloses sending the payment option to the transaction device, Behren does not expressly disclose sending the authorization token.  Furthermore, while Behren discloses receiving the payment option from the transaction device, Behren does not expressly disclose receiving the authorization token.  

However, Purves discloses the request is received in response to a customer agreement to future use of the customer payment information (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, “Create an account with this merchant to complete your transaction” and “Card Number” and “Click here to also create a v.me account” field in the form to create an account and proceed with the transaction.  See also [0198], disclosing the user being prompted to agree to requirements for the current or future transactions including payment type.  Merchant website is accessed via client device.  See at least [0141].);
together with a transaction authorization from the transaction device for a transaction with the storefront associated with the second domain (In a checkout screen where a person is completing a transaction, a merchant account creation pop-up screen allows a customer to create an account with the merchant and to simultaneously create a virtual wallet account to facilitate future transactions with either the current merchant or other merchants.  See at least [0167].  See also FIG. 14b, element 1409 “Click here to also create a v.me account” and element 1410 “Create account with merchant” at the Review Cart checkout screen, part of the merchant checkout system.  The user may then use the payment information (e.g., the entered in card number and expiration date) to complete the transaction.  See at least [0165] and FIG. 14b, 
storing the authorization token (See at least [0146] and [0153], disclosing token being stored and used by wallet and merchant.)
From the teaching of Purves, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren to receive a customer agreement to future use of the customer payment information together with a transaction authorization, as taught by Purves, and to store the authorization token, as taught by Purves, in order to improve user experience (see Purves at least at [0229]), and to facilitate low friction user experience for payment transactions (see Purves at least at [0080] and [0089]).

While Behren discloses generating payment option corresponding to a portion of the customer account information, Behren does not expressly disclose generating an authorization token.  Furthermore, while Behren discloses sending the payment option to the transaction device, Behren does not expressly disclose sending the authorization token.  Furthermore, the authorization token.  

However, Vudathu discloses generating an authorization token (The first provider backend may generate the enablement token.  See at least [0041] and FIG. 2, step 208.  First provider may be an electronic wallet.  See at least [0038].); 
sending the authorization token; receiving the authorization token (The second provider host may provide the enable token to the first provider.  See at least [0044] and FIG. 2, step 216-218.  Second provider may be a merchant.  See at least [0038].  Second provider may be accessed via browser of a user device.  See at least [0036], [0043], and FIG. 2, Second Provider Tab-2 on Browser of User Device.).
From the teaching of Vudathu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the payment option of Behren to be an authorization token, as taught by Vudathu, in order to eliminate redirections and logins while keeping the same level of security for transactions on merchant websites (see Vudathu at least at [0024]), and to enhance authentication (see Vudathu at least at [0024] and [0026]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Behren in view of Vudathu, and in further view of US 20140100973 A1 (“Brown”).
  Regarding claim 9, the combination of Behren and Vudathu discloses the limitations of claim 1, as discussed above.  Behren does not expressly disclose storing the authorization token, wherein a presentation of the authorization token from the transaction device to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain; and sending the authorization token to the transaction device via the commerce management engine.

However, Brown discloses storing the authorization token (A user obtains and presents payment token on their smart phone.  The merchant tablet scans the matrix barcode (the token) of the user during the transaction with the merchant.  See at least [0041] and [0025].  The matrix barcode (token) is stored on the smart phone.  See at least [0044].), 
wherein a presentation of the authorization token from the transaction device to the payment resource allows for access to the customer payment information for carrying out a transaction with a storefront associated with the second or with the third domain (A user obtains and presents payment token on their smart phone.  The merchant tablet scans the matrix barcode (the token) of the user during the transaction with the merchant.  See at least [0041] and [0025].  The matrix barcode (token) encoding payment information displayed for a 2D scan by the merchant tablet. See at least [0053].  Issuing bank uses token data to access payment information and approve or deny transaction, the token sent from merchant and processed by payments processor.  See at least [0041]-[0043] and FIG. 1C.  The Examiner interprets the merchant as the storefront associated with the second domain.); and 
sending the authorization token to the transaction device via the commerce management engine (A user obtains and presents payment token on their smart phone.  The merchant tablet scans the matrix barcode (the token) of the user during the transaction with the merchant.  See at least [0041] and [0025].  The matrix barcode (token) encoding payment information displayed for a 2D scan by the merchant tablet. See at least [0053].  The Examiner 
From the teaching of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren by presenting the token to access information for payment, as taught by Brown, and to send the token to the transaction device via the commerce management engine, as taught by Brown in order to increase security of credit card payments in transactions (see Brown at least at [0011]-[0013]).

Regarding claim 10, the combination of Behren, Vudathu, and Brown discloses the limitations of claim 9, as discussed above, and Behren further discloses receiving from the transaction device, a transaction authorization for a transaction with a storefront associated with the second or with the third domain, a customer ID (The merchant's website can send a purchase request message to the digital wallet, and the purchase request may be confirmed by the user.  See at least [0061].  Merchant website accessible from user device.  See at least [0031].  Merchant may send payment information to digital wallet.  See at least [0058].  Payment information may include phone number associated with the user.  See at least [0034].  The Examiner interprets the confirmed purchase request as a transaction authorization.  The Examiner interprets the user phone number as a customer ID. ); and 
sending, to the commerce management engine, an indication that the transaction with the storefront associated with the second or with the third domain is complete (The digital wallet may obtain a receipt for the purchase.  See at least [0080].).

While Behren discloses receiving from the transaction device a customer ID, Behren does not expressly disclose receiving from the transaction device, the authorization token.

However, Brown discloses receiving from the transaction device, the authorization token (After user presents matrix barcode (token) to point of sale device, in order to complete transaction, merchant sends account information from matrix barcode to payment processor.  See at least [0040]-[0041].  The matrix barcode (token) encoding payment information displayed for a 2D scan by the merchant tablet. See at least [0053].).
From the teaching of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren by receiving the authorization token, as taught by Brown, and to send the token to the transaction device via the commerce management engine, as taught by Brown in order to increase security of credit card payments in transactions (see Brown at least at [0011]-[0013]).

Regarding claim 11, the combination of Behren, Vudathu, and Brown discloses the limitations of claim 10, as discussed above, and Behren further discloses sending, to the commerce management engine, a shipping address associated with the transaction (The merchant's website presents a form for the user to provide payment information to complete the purchase of the one or more products.  See at least [0076].  The installed digital wallet can interact with the merchant's website to obtain the payment information used to complete the purchase.  See at least [0080].  Payment information includes shipping address.  See at least [0034].  See also [0079].).

Regarding claim 12, the combination of Behren, Vudathu, and Brown discloses the limitations of claim 10, as discussed above.  Behren does not expressly disclose receiving a security code from the transaction device prior to sending the customer payment information for carrying out the transaction with the storefront associated with the second or with the third domain.  

However, Brown discloses receiving a security code from the transaction device prior to sending the customer payment information for carrying out the transaction with the storefront associated with the second or with the third domain (If the transaction and user so far seem to be authentic, a transaction summary is sent to user app for handling. Such puts up a transaction summary display that asks the user if the amount is OK. If so, it requires a user PIN to be entered. The PIN can be authenticated locally by user app, or better it is encrypted by user app and forwarded back to issuing bank in a PIN message.  Issuing bank decodes the encrypted PIN message and if all is proper, a transaction authorization message is returned to the payments processor.  See at least [0042]-[0043].  See also [0054].).
From the teaching of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren by receiving the security code taught by Brown prior to sending customer payment information, as taught by Brown in order to increase security of credit card payments in transactions (see Brown at least at [0011]-[0013]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Behren in view of Vudathu, in further view of Purves, and in further view of US 20190354958 A1 (“Watkins”).
Regarding claim 16, the combination of Behren, Vudathu, and Purves discloses the limitations of claim 13, as discussed above. Behren does not expressly disclose the authorization token is in a form of at least one of a JSON token or a payment resource cookie.

However Watkins discloses the authorization token is in a form of at least one of a JSON token or a payment resource cookie (As an alternative to the cookie (or in addition to the cookie), a web token (e.g., a JSON web token (jwt), etc.) may be used (and which may then include the device ID for the communication device), wherein the web token is also based on identifying information about the consumer, such as, for example, an email address, a phone number, etc.  See at least [0035].  See also [0036], disclosing cookie is used to look up payment accounts associated with the consumer.).
From the teaching of Watkins, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Behren the payment method of Behren being an authorization token being in the form of at least a JSON token or a payment resource cookie, as taught by Watkins, in order to improve checkout experiences of consumers at the merchants (see Watkins at least at [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150254672 A1 (“Huesch”) discloses  processing payment authorization requests for payment transactions to be conducted via a data communications network in which 
US 10783570 B1 (“Mikkola”) discloses a method that includes displaying to a user of a web browser one or more items from a first web domain; receiving a selection of a first item and adding the first item to a cross-domain tracking system; receiving an input and determining that the received input indicates that the user intends to navigate to a second web domain; and displaying a message that indicates that, if the user navigates to the second web domain, the first item will be maintained available to the user by the cross-domain tracking system after the user navigates to the second web domain.
“Near-field communication-based secure mobile payment service” by Kiran S. Kadambi, Jun Li, and Alan H. Karp, Association for Computing Machinery, dated August 12, 2009  https://dl.acm.org/doi/abs/10.1145/1593254.1593276 (hereinafter “Kadambi”) discloses a protocol in which a phone issues a payment authorization token with payment information such as credit card number completely opaque to the merchant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELDA G MILEF/Primary Examiner, Art Unit 3694